DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/07/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 2/02/2022 has been considered by the Examiner. Currently, claims 1, 5-11, 13-28 are pending, claims 1, 5, 19, 21, and 24 have been amended, claim 28 is newly added, claims 2-4, and 12 are canceled, and claims 13-15 are drawn to a non-elected embodiment. Amended independent claims 19 and 21 are directed to an invention that is independent or distinct from the invention originally claimed. Claims 19 and 21 recite “a plurality of active electrodes are displacably arrange in said opening and displaceable into a plurality of active electrodes arranged at different positions along a main axis.” It is the position of the Examiner that a limitation regarding a plurality of displaceable active electrodes is directed to non-elected embodiments Species B and further E and F as indicated in the restriction required filed on 1/14/2020. In the Response to Election filed on 3/6/2020, Applicant had 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-6, 10-11, 16-18, and 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1 it is the position of the Examiner that the bounds of the limitation “results in a deep and narrow local thermal lesion” is unclear. It is unclear how near or far from “deep” and “narrow” would the lesion need to be in order to be deep and narrow.  Applicant on page 6 lines 27-35 recites “the indentation forms a protrusion or skin dome on the skin surface, as a result of which the active electrode arranged in the indentation will be positioned at a higher skin surface level as compared to the return electrode. This position of the active electrode will particularly result in a relatively narrow and deep local lesion generated immediately below the active electrode which is particularly effective for treatment of the upper portion of the dermis layer.” For the 
Claims 5-6, 10-11, 16-18, and 28 are rejected due to their dependency on rejected claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 10-11, 16-18, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharkey (6,379,350) in view of Horton (2017/0202606).
Regarding claim 1, Sharkey teaches a device for radiofrequency (RF) skin treatment of skin of a user (surgical instrument for ablation), the device comprising:
an applicator skin interface comprising a single active electrode (central electrode 622) and a single return electrode (ring-shaped electrode 624) surrounding the single active electrode, a tip of the active electrode being arranged in an indentation of the skin interface, such that in use, the tip of the active electrode is in electrical contact with an upper region of a protruding skin region and the single return electrode is in electrical contact with a flat undeformed portion of the surface of the skin (the electrosurgical instrument includes a concave working surface. The working surface contacts the skin and the shape of the working surface is such that it is configured to 
wherein the single active electrode has a skin contact surface (concave surface) to effect a controlled lesion formation immediately below the single active electrode (Col. 9 line 42 bipolar effect);
wherein the single active electrode is centrally arranged (central electrode 622) in a dome-shaped insulating element surrounding the single active electrode (concave working surface includes insulator 628 surrounding central electrode 622). 
wherein the single return electrode surrounds the dome-shaped insulating element and has a planar skin contact surface in a main plane (ring shaped electrode 624 on the planar distal tip of electrosurgical instrument 610 surrounds insulator 628 and central electrode 622),
wherein an inside diameter of the single return electrode is substantially coincident with an outside diameter of the dome-shaped insulating element (Fig. 6; 622 is within the perimeter of 624); 
an RF generator arranged to supply, during use, RF energy to the skin via the single return electrode and the single active electrode (Sharkey provides the surgical instrument provides for ablation in the range of 100-500KHz; Col. 16 lines 55-56 and further provides power may be provided by commercially available RF energy sources.  Such RF energy sources may include generators which control the temperature of the electrosurgical instrument; Col. 17 lines 1-5); 

wherein the skin contact surface of the single active electrode is arranged or arrangable in a position at a distance from the main plane, seen in a direction perpendicular to the main plane (622 is positioned at a distance perpendicular with respect to the plane of 624),
wherein a placement and an arrangement of the single active electrode, the single return electrode and the dome-shaped insulating element controls a local deformation of the skin of the user thereby controlling a lesion profile directed to the dimension and shape of the lesions created in the skin of the user independent of the RF frequency, RF pulse duration and tissue impedance (It is the position of the Examiner that Sharkey provides for the same placement and arrangement of the single active electrode, the single return electrode and the dome-shaped insulating element and therefore provides the desired dimension and shape of lesions created independent of the RF frequency, RF pulse, and tissue impedance). 

However, Sharkey establishes in Fig. 6 that the surface area of the planar skin contact surface of the return electrode is larger than the surface area of the skin contact surface. Furthermore, due to the concave working surface and the active electrode being positioned in the center of the concave working, the active electrode is considered to be at a distance from the main plane. The Examiner defines the main plane to be the plane of the planar skin contact surface of the return electrode. In addition, Sharkey in Col. 9 lines 30-43 establishes that the active electrode can be sized appropriately, relative to return electrode or vice versa, such that application of power to the active electrode and use of the electrosurgical instrument approximates the effect delivered by a bipolar electrosurgical instrument. It is the position of the Examiner that sizing the active electrode and the return electrodes relative to each other in Fig. 6 would affect the distance of the active electrode from the main plane where the return electrode is located as well as the planar skin contact surface area of the return electrode relative to the surface area of the skin contact surface of the active electrode. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the planar skin contact surface area of the return electrode with respect to the surface area of the skin contact surface  as well as the distance of the single active electrode from the main plane since Sharkey provides sizing the return electrode and the active electrode to In re Aller, 105 USPQ 233 Furthermore, the specification does not recite the significance of the claimed ranges and since Sharkey’s sizing of the active electrode and the return electrodes relative to each other would affect the distance of the active electrode from the main plane as well as the planar skin contact surface area of the return electrode relative to the surface area of the skin contact surface of the active electrode, it would be obvious to arrive at the claimed ranges for the purposes of skin treatment. 
Sharkey does not explicitly teach deep and narrow local thermal lesion and the skin contact surface having a maximum dimension in a range from 100µm to 500 µm, wherein said maximum dimension corresponds to a maximum diameter between two points on an outer circumference of the skin contact surface.
However, Horton teaches a device within the same field of invention ([Abstract] non-invasive treatment device for heating a region of skin using RF electrical current). Horton provides a non-invasive treatment electrode 10, Fig. 3B with a diameter of 0.5 mm. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the skin contact surface dimension such that it has a maximum dimension in a range from 100 µm to 500 µm since electrical current will be proximate to the treatment electrode reducing the possibility of undesirable hot spots proximate the return electrode [Abstract].
This position of the active electrode will particularly result in a relatively narrow and deep local lesion generated immediately below the active electrode which is particularly effective for treatment of the upper portion of the dermis layer.” It is the position of the Examiner that Sharkey provides for the same arrangement of skin contact surface of the single active electrode, single return electrode and the dome-shaped insulating element and therefore upon delivery of RF current would be capable of providing for deep and narrow local thermal lesions. Therefore, it is the position of the Examiner that Sharkey teaches the claimed limitation.
Regarding claim 5, Sharkey in view of Horton teaches the limitations of claim 1 and Sharkey teaches wherein the planar skin contact surface of the single return electrode is annular (ring-shaped electrode 624 Fig. 6).
Regarding claim 10, Sharkey in view of Horton teaches the limitations of claim 1 and Sharkey teaches wherein an outer surface of the device comprises an indentation, wherein the active electrode is arranged in the indentation, and wherein the return electrode is arranged adjacent to the indentation (concave working surface includes central electrode 622 and is surrounded by ring shaped electrode 624, Fig. 6).
Regarding claim 11, Sharkey in view of Horton teaches the limitations of claim 10 and Sharkey teaches wherein the indentation is dome-shaped (concave working surface, Fig. 6).

Regarding claim 17, Sharkey in view of Horton teaches the limitations of claim 1 and Sharkey provides wherein the single return electrode is in electrical contact with a flat undeformed portion of the skin (the ring shaped electrode is positioned on the planar distal tip of the device surrounding the active electrode such that when the device is positioned it is configured to contact a flat undeformed portion of the skin). 
Regarding claim 18, Sharkey in view of Horton teaches the limitations of claim 1 and Sharkey provides wherein a concentration of electric field lines in the skin in a region immediately below the single active electrode results in the creation of a local lesion below the single active electrode (the electrosurgical instrument is used for ablation). 
Regarding claim 28, Sharkey in view of Horton teaches the limitations of claim 5 as previously rejected above. Sharkey teaches wherein the single active electrode is arranged on a center line of the planar skin contact surface (central electrode 622 is central with respect to the ring-shaped electrode 624). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharkey (6,379,350) in view of Horton (2017/0202606) and in further view of Lischinksy (2014/0207217). 

However, Lischinsky teaches a device within the same field of invention (device with controlled RF tissue heating for skin treatment) comprising a planar skin contact surface with a radial width between 1 and 5 mm [0035].
The combination does not explicitly teach an inside diameter between 1 and 4 mm. However, Horton teaches the depth of treatment changes as a function of distance with respect to the treatment/active electrode in which RF current is delivered [0025] and Sharkey establishes that the active and return electrodes can be sized appropriately (Col. 9 lines 30-43) for desired thermal treatment. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the planar skin contact surface to achieve the desired inside diameter and radial width for the purposes of provided the desired thermal treatment. Lischinsky provides that the outer electrodes can be varied according to the required form of potential barriers within the skin, and required heating depth [0026]. 

Response to Arguments
Applicant’s remarks in the response filed on 2/02/2022 has been considered by the Examiner and were persuasive with respect to the Bessette reference. The Examiner withdraws the previously field claim rejection under 35 U.S.C 103(a).

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794